Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-2) in the reply filed on 25 January 2021 is acknowledged. Confirmed via telephone on 2 February 2021 (with John Tutunjian of Tutunjian & Bitetto P.C.) that the correct election was Group I: Claims 1-2 and Group I: Claims 1-3 was a typographical error. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-
English application.

Drawings
Figures 1a, 1b, 2, and 3 should be designated by a legend such as -- Prior Art -- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) 

Specification
The disclosure is objected to because of the following informalities: 
Figure 7 is missing a description in the “brief description of drawings” section
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenger et al. (U.S. Patent Publication No. 2008/0095910 A1 hereinafter Wenger).

Regarding Claim 1, Wenger teaches a stirrer (figure 1 mixing vessel 12) comprising: two rotating shafts having intersecting stirring blades (figure 4 mixing shafts 14 and 16’s mixing elements 50 and 52 intersect) capable of rotating symmetrically and rotating in an identical direction ([0030] “variable frequency mechanisms … in order to permit … individual rotation of the shafts in terms of speed and/or rotational direction independently of each other”); stirring blades formed on each of the rotating shafts (figure 4 mixing elements 50 and 52 are formed on mixing shafts 14 and 16) and connected to a driving means that can adjust a phase angle of the two shafts (figure 1 controller 60, VFDs 59, and drive motors 54 & [0012] which teaches “a control device operably coupled with the drive mechanisms to independently control the rotational speed of the shafts”); and a position control device (figure 1 controller 60) connected to the driving means (figure 1 drive motors 54) such that a raw material is stirred while the relative positions of the stirring blades (figure 4 mixing elements 50 and 52) are adjusted such that the stirring blades (figure 4 mixing elements 50 and 52) formed on the two rotating shafts (figure 4 mixing shafts 14 and 16) do not interfere with each other ([0012] teaches “a control device operably coupled with the drive mechanisms to independently control the rotational speed of the shafts” & [0029] teaches “elements 50 are axially offset relative to the elements 52 … elements 50, 52 are intercalated … elements 50, 52 are adjustable in both length and pitch, at the discretion of the user and [0047] teaches “this allows the shafts to be rotated at greatly different rotational speeds, while avoiding any potential lock-up owing to mechanical interference between the elements”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wenger et al. (U.S. Patent Publication No. 2008/0095910 A1 hereinafter Wenger) in view of Sugino et al. (U.S. Patent Publication No. 2008/0078853 hereinafter Sugino).

Regarding Claim 2, Wenger teaches the stirrer (figure 1 mixing vessel 12) according to claim 1, further comprising a stirring tank (figure 1 mixing vessel 12) having a raw material discharge hole (figure 3 outlet 38) formed in a lower portion of a side surface of the stirring tank figure 3 outlet 38 is formed in the bottom of the side surface of vessel 12).
Wenger is silent on a discharge cover configured to open or close the raw material discharge hole.
Sugino teaches a discharge cover (figure 1 lid 30) configured to open or close the raw material discharge hole (figure 1 lid 30 closes material outlet 3b).
Wenger and Sugino are analogous in the field of industrial horizontal stirrers with multiple rotating mixing shafts with intersecting blades. It would have been obvious to one skilled in the art before the effective filing date to modify the material outlet of Wenger with the discharge cover configured to open or close the raw material discharge hole of Sugino in order to control a constant amount of raw material accumulated inside the vessel during mixing via opening and closing of the lid (Sugino [0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY Y HUAN/       Examiner, Art Unit 1774                                                                                                                                                                                                 
/ANSHU BHATIA/Primary Examiner, Art Unit 1774